Thomas, J.:
Plaintiff, defendants’ servant, was seriously injured by the fall of a derrick owned by his masters. The partial support of the mast was a stiff leg coupled to it by an iron some six or seven feet long, six inches wide and an inch and a half or two inches thick. It had been in place for three years, and after the accident it was found broken and in the greater part of its width there were indications of an old break and only one or two inches of it showed a new break. The derrick was carrying a relatively light burden, and the fall was apparently not *466due to immediate abuse of its capacity. The jury would have been amply justified in tracing the fall to the failure of support intended by the iron connecting the mast and its prop, and in finding a cause therefor in the condition of the iron, weakened so materially by the crack, whereby it was bereft of its adequate strength, and in finding that masters, who permitted a part of vital use to reach a state of such decay, did not use ordinary care for the reasonable protection of the servant.
The judgment and order should be reversed and a new trial granted, costs to abide the event.
Hirschberg, Burr, Carr and Rich, JJ., concurred.
Judgment and order, reversed and new trial granted, costs to abide event.